


Exhibit 10a(20)




CLAWBACK PRACTICE
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
Effective as of December 15, 2015
Section 1. Purpose.     
The Public Service Enterprise Group Incorporated Clawback Practice (“Clawback
Practice”) is effective December 15, 2015. The Clawback Practice has been
adopted by the Board of Directors.
The purpose of the Clawback Practice is for the Company to recover or cause to
be forfeited Incentive Compensation of Covered Employees upon the occurrence of
a Covered Event. The Clawback Practice is intended to underscore and be aligned
with the Company’s Standards of Integrity.
The Clawback Practice supersedes all clawback and forfeiture provisions in the
Covered Plans and is incorporated into those Covered Plans; however, particular
grants and awards under the Covered Plans may include additional clawback
provisions not otherwise specifically stated in this Clawback Practice. The
Clawback Practice is in addition to any clawback and forfeiture provisions that
are in Company’s compensation plans or programs which are not Covered Plans.
Section 2. Definitions.
“Administrator” shall mean with respect to Key Executives, the Committee, and
with respect to all other Covered Employees, the Senior Vice President of Human
Resources & Chief Human Resources Officer.
“Clawback” shall mean the recoupment or forfeiture of a Covered Employee’s
Incentive Compensation whether paid, vested, granted or accrued, upon the
occurrence of a Covered Event.
“Clawback Amount” shall have the meaning set forth in Section 4(a) of this
Clawback Practice.
“Company” shall mean the Public Service Enterprise Group Incorporated.
“Committee” shall mean the Organization and Compensation Committee of the Board
of Directors.
“Covered Employees” shall mean any non-represented Employee or former Employee,
including an Executive Officer, who receives or is entitled to receive Incentive
Compensation.
“Covered Event” shall mean one or more of the below events that the
Administrator, in its sole discretion, determines to be appropriate:



1

--------------------------------------------------------------------------------




(a)
If as a result of misconduct, the Company or any of its subsidiaries is required
by the Securities and Exchange Commission (“SEC”) to file an accounting
restatement for any fiscal year due to its material noncompliance with
accounting requirements under the federal securities laws, and the Covered
Employee (i) knowingly engaged in the misconduct, or (ii) recklessly failed to
prevent the misconduct, or (iii) is a person who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002.



(b)
If as a result of misconduct, the Company or any of its subsidiaries has
determined that it is necessary to recalculate any Incentive Compensation for
any year, and the Covered Employee (i) knowingly engaged in the misconduct, or
(ii) recklessly failed to prevent the misconduct.



(c)
A Covered Employee’s act or omission constitutes a material violation of the
Company’s Standards of Integrity, in effect from time to time, that results in
the Covered Employee’s termination from employment.



“Covered Plan” shall mean the following:
(a)
Performance Incentive Plan for Certain Employees of Public Service Electric and
Gas Company and Subsidiaries, Performance Incentive Plan for Certain Employees
of PSEG Services Corporation and Subsidiaries, Performance Incentive Plan for
Certain Employees of PSEG Power LLC and Subsidiaries, Performance Incentive Plan
for Certain Employees of PSEG Long Island LLC, and Performance Incentive Plan
for Certain Employees of Long Island Electric Utility ServCo LLC (collectively,
“PIP”);



(b)
PSEG Power LLC Incentive Compensation Program for PSEG Energy Resources & Trade
LLC Employees (“ER&T Plan”);



(c)
Deferred Compensation Plan for Certain Employees of Public Service Enterprise
Group Incorporated and Its Affiliates (“Deferred Compensation Plan”);



(d)
Public Service Enterprise Group Incorporated 2004 Long-Term Incentive Plan, as
amended and restated (“LTIP”);



(e)
Public Service Enterprise Group Incorporated Equity Deferral Plan (“Equity
Deferral Plan”);



(f)
Public Service Enterprise Group Incorporated Management Incentive Compensation
Plan (“MICP”);



(g)
Public Service Enterprise Group Incorporated Senior Management Incentive
Compensation Plan (“SMICP”).



“Effective Date” shall mean the date this Clawback Practice is adopted by the
Board of Directors.

2

--------------------------------------------------------------------------------






“Incentive Compensation” shall mean compensation or awards paid to, granted to,
or accrued for a Covered Employee under a Covered Plan.
“Key Executive” shall mean any current or former employee of the Company that
is, or was during employment, on Schedule A, B or C of the Key Executive
Severance Plan of Public Service Enterprise Group Incorporated.
Section 3. Clawback Authority.
The Administrator, in its sole discretion, shall determine whether a Covered
Employee shall be subject to Clawback upon the occurrence of a Covered Event and
shall determine the amount of Clawback. The Administrator shall exercise the
Clawback authority pursuant to this Clawback Practice.
Section 4. Clawback Amount and Method of Clawback.
(a)
Amount. The Clawback Amount shall be determined by the Administrator, in its
sole discretion. The amount of Incentive Compensation that may be subject to
Clawback is the Incentive Compensation that the Covered Employee received or is
determined to be entitled to receive within the three completed fiscal years
immediately preceding the Covered Event.

 
(b)
Method. The Administrator, in its sole discretion, shall determine the method
that will be used to recoup the Clawback Amount, including but not limited to,
(i) not paying or distributing the Incentive Compensation that has not yet been
paid or distributed to the Covered Employee (including amounts deferred under
the Deferred Compensation Plan or Equity Deferral Plan, (ii) making demand upon
the Covered Employee to repay such Clawback Amount as has been paid or
distributed, and (iii) causing the Clawback Amount to be withheld from other
compensation, including but not limited to, future Incentive Compensation, to
the extent permitted under applicable law.



Section 5. Applicability of Clawback Practice.
All award agreements with a Covered Employee shall include language that the
award is subject to the Clawback Practice and that the Covered Employee agrees
that the award is subject thereto. Notwithstanding the immediately preceding
sentence, the Clawback Practice applies to each Covered Plan and all awards
issued thereunder regardless of whether the Covered Plan or award issued
thereunder specifically includes such language, and each Covered Employee is
deemed to have agreed that an award under a Covered Plan is subject to this
Clawback Practice.
Any award granted on or after the date of adoption of this Clawback Practice
shall be deemed to be subject to the provisions of such clawback rules and
regulations adopted by the SEC and in effect from time to time, as if such rules
and regulations had been in effect at the time of the grant of the award, and
each Covered Employee shall be deemed to have so agreed to the applicability of
such provisions.



3

--------------------------------------------------------------------------------






Section 6. Notice of Covered Employees.
The Administrator shall cause to have notice of this Clawback Practice given to
the Covered Employees, in such manner as determined by the Administrator from
time to time.
Section 7. Administration.
The Clawback Practice shall be administered by the Administrator. The Committee
will make determinations and interpretations and to take such actions in
connection with the Clawback Practice as it deems necessary or advisable. All
determinations and interpretations made by the Committee shall be final and
binding.
The Senior Vice President of Human Resources & Chief Human Resources Officer
shall report to the Committee during a Committee meeting if any Covered
Employee, other than a Key Executive, was subject to Clawback since the last
Committee meeting.
The rights and remedies provided in this Clawback Practice are not exclusive.
Nothing in this Clawback Practice shall preclude the Company’s right to take
legal action against a Covered Employee or otherwise to enforce the provisions
of this Clawback Practice.
Section 8. Indemnification.
The Company shall not indemnify any Covered Employee for the amount subject to
Clawback.
Section 9. Applicable Law.
All provisions of this Clawback Practice, including the applicability,
interpretation, administration and enforcement thereof, shall comply with and be
subject to applicable law and regulation.
Section 10. Amendment and Termination.
The Committee shall have the authority to amend the Clawback Practice at any
time and for any reason. The Board shall have the authority to terminate the
Clawback Practice at any time and for any reason.





4